Citation Nr: 0703089	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-11 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
February 1961.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2004 rating 
decision of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In January 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


REMAND

At his January 2006 videoconference hearing, the veteran 
testified that due to his back disability he has been 
receiving disability payments from the Social Security 
Administration (SSA) since 1985 or 1986.  As the 
determination of the SSA granting benefits and the medical 
records used in reaching that determination are not of record 
and are potentially supportive of the veteran's claim, they 
should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

In addition, the Board notes that the veteran has not been 
provided all notice required under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2006).

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and notice that he 
should submit all pertinent evidence in 
his possession.

2.  The RO or the AMC should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  The RO or the AMC should obtain from 
the SSA the records pertinent to the 
veteran's award of Social Security 
disability benefits, including the 
administrative decision and all records 
upon which the decision was based.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, to include 
obtaining another VA medical opinion 
concerning the etiology of the veteran's 
low back disability if the medical 
evidence of record is not sufficient to 
fairly decide the claim.

5.  It should then readjudicate the issue 
on appeal based on a de novo review of 
the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


